191 Peachtree Street Suite 3300 Atlanta, GA 30303 March 8, VIA EDGAR Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Re:Post Effective Amendment No. 5 to the Registration Statement on Form N-1A filed December 9, 2009 for the WynnCorr Value Fund (the “Fund”), a series of the Starboard Investment Trust (File Nos. 333-159484 and 811-22298) (“Amendment”) Ladies and Gentlemen: On behalf of our client, Starboard Investment Trust (the “Trust”), below please find the Trust’s responses to the oral comments of Mr. Kevin Rupert, Examiner, Division of Investment Management, regarding the Amendment provided in a telephone conversation on February 4, 2010.Per Mr. Rupert’s request, his comments and the Trust’s responses to the comments are provided below.We have also enclosed herewith for filing, in electronic format, on behalf of the Trust, pursuant to:(1) the Securities Act of 1933, as amended; (2) the Investment Company Act of 1940, as amended; and (3) Regulation S-T, Post-Effective Amendment No.9 to the Registration Statement of the Trust (“PEA No. 9”).PEA No.9 incorporates the Trust’s responses to Mr. Rupert’s comments. I.General 1.Comment: You noted that portions of the Amendment are incomplete and that the many exhibits have been omitted. Response:As of the date of the Amendment, the Trust had not yet held an organization board of trustees meeting for the Fund; however, the meeting has subsequently been held, and the missing or omitted portions of the Amendment are complete in the attached PEA No. 9. 2.Comment:You requested an update regarding the status of the registration of the Advisor with the SEC. Response:The Advisor is currently registered with the SEC. II.Prospectus 3.Comment:You requested that, in the section “The Fund – Principal Investment Strategy – Portfolio Turnover”, the Funds consider removing the last sentence regarding the investment of new inflows temporarily increasing the portfolio turnover of the Fund. Response:The Fund has removed the last sentence in the section “The Fund – Principal Investment Strategy – Portfolio Turnover” in the Prospectus. 4.Comment: You requested that the Fund state in this response letter whether or not it will invest in “junk” bonds as a principal investment strategy and to provide an applicable risk disclosure if it will make such investments as a principal strategy. Response: The Fund will not invest in “junk" bonds as principal investment strategy. 5.Comment: You requested that, in the section “Fees and Expenses of the Fund”, the Fund replace the parenthetical in the headings of the fee table to reflect those required in the new Form N-1A that went into effect January 1, Response:The Fund has made the change requested to the fee table in the Prospectus. 6.Comment: You requested that, in the section “Management of the Fund – Portfolio Managers”,the Fund clarify what the portfolio managers have done since 2007. Response:The
